Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 1 July 1783
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


          
            Versaille Mardis 1er juillet 1783.
          
          Me Voici Mon respectable ami embasadeur de deux americains francois
            bien empresséz de Vous rendre homage chez Vous, Lun est Mon grand garçon et L’autre son Colonel en second, M le Comte de
              fersen ils Me chargent de Negogiér
            pour eux pres de vous la permission d’aller Vous demander a dinée jeudis ous Vendredis
            Vue quils reviennent ici Le samedis si Vous La Leur accordez exelant home jespere que
            vous Ne refuserez pas a Votre vieille et tendre amie Lavantage de Les accompagner vous
            scavez que Cest un bonheur pour moi de Vous Voir de Vous entendre et de Vous embrasser
            aussi tendrement que je Vous aime bon soir Mon respectable et cher amis
          
            M F DOUAIRIERE DU DUC DE
              Deuxpont
            Mille amitie a votre Aimable fils
          
        